United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 15, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 06-50673


IN RE: MARSHALL’S VISTA LTD; MARSHALL’S HARBOR LTD,

                          Debtors.

KEMP W. GORTHEY,

                          Appellant,

v.

VESTIN MORTGAGE, INC.,

                          Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Western District of Texas, Austin
                       USDC No. 1:05-CV-648
                       --------------------

Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The United States Bankruptcy Court for the Western District

of Texas, Austin Division, issued an order of sanctions against

Appellant, Kemp Gorthey, who is lead counsel for Point

Construction, Inc. Gorthey subsequently appealed to the United

States District Court for the Western District of Texas, and the

district court affirmed the sanctions order. Gorthey timely

appeals to this Court.

     The facts of this case are fully set forth in the memorandum


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
opinions of both the bankruptcy court and district court. A

bankruptcy court’s decision to impose sanctions is discretionary,

therefore appellate review is for an abuse of discretion. In re

First City Bancorporation, 282 F.3d 864, 867 (5th Cir. 2002).

     The bankruptcy court determined that (1) the claims raised

by Gorthey for a constitutional and/or statutory lien had no

basis in fact or law; (2) the caselaw cited by Gorthey did not

support a reasonable argument for the extension of existing law;

(3) Gorthey’s claims were objectively frivolous and raised only

for the improper purpose of delay; and (4) Gorthey failed to

adequately review the facts and evidence supporting his claims.

     After considering the oral arguments and reviewing the

briefs and record on appeal, we are not persuaded that the

bankruptcy court abused its discretion by issuing sanctions

against Gorthey. Accordingly we AFFIRM.



AFFIRMED.




                                2